UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7834


CHARLES LANGHAM,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-ct-03135-D)


Submitted:   February 14, 2013            Decided:   February 27, 2013


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Langham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles   Langham    appeals    the   district      court’s    order

dismissing     without    prejudice    his     Federal    Tort     Claims     Act

complaint for failure to state a claim upon which relief can be

granted.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Langham v. United States, No. 5:12-ct-03135-D

(E.D.N.C. Oct. 9, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and    argument    would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      2